DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakajima et al (US 20140007993 A1).

Regarding claims 1-4 and 6-7, Nakajima discloses a hot rolled sheet steel. A high strength hot rolled steel sheet having excellent blanking workability is provided. The composition contains C: 0.050 to 0.15%, Si: 0.1 to 1.5%, Mn: 1.0 to 2.0%, P: 0.03% or less, S: 0.0030%orless, Al: 0.01 to 0.08%, Ti: 0.05 to 0.15%, N: 0.005% or less, and the balance being (consists of) Fe and unavoidable impurities  (abstract) with a strength of 780 MPa or more [0011] with a specific example of Steel sheet 8 steel D which has the claimed composition including a Si content of 1.42 mass% and tensile strength of 980 MPa, with an elongation of 15.5% (Tables 1, 2, and 3).  
Although Nakajima does not explicitly teach an area ratio of a scale damage portion, which is a portion lower than an average height of a surface of the steel sheet by 10 μm or more is 20% or less or an average aspect ratio of the scale damage portion is 5 or less, Nakajima teaches specifically with hot rolled steel sheet No 8 there is no scale (Table 3) therefore the area ratio of a scale damage portion, which is a portion lower than an average height of a surface of the steel sheet by 10 μm or more is necessarily 20% or less and the average aspect ratio of the scale damage portion is necessarily 5 or less since they are non-existent.

Response to Arguments
Applicant’s amendments have overcome the claim objections and the objections are withdrawn.  Applicant’s arguments, filed 6/21/2022, with respect to Kikuchi’s teaching of an aspect ratio of the scale damage portion have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nakajima et al as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784